DETAILED ACTION

Response to Arguments
Applicant's argument the Sankar does not teach the added amendment of "wherein the multimodal response includes components of output for the client device action for the plurality of discrete client device modalities, and wherein generating the client device output comprises selecting a subset of the components of the multimodal response which correlate with the current client device modality" are not persuasive.	Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant simply states that Sankar does not teach the added amendment but does not argue any difference.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  The amendment of “one or more” to “a subset” is not explained in the remarks and it is not argued how this amendment traverses the rejection.
Sankar teaches multiple command control inputs ([0017]), and Sankar’s system is interpreting only a subset of those inputs (see steps 406-410 in Fig. 10) inr order to update the state data.

 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Sankar et al (US 20160299959)
See the citations to Sankar et al (US 20160299959):

1, 20. A method implemented by one or more processors, the method comprising:	determining a client device action based on one or more instances of user interface input provided by a user of a multimodal client device (In one implementation, the entity profile may indicate one or more command/control inputs when exposed to the computerized device component., [0017]);	determining, based at least in part on sensor data from one or more sensors of the multimodal client device, a current client device modality of the multimodal client device, wherein the current client device modality is one of a plurality of discrete client device modalities available for the multimodal client device, and wherein the sensor data based on which the current client device modality is determined is in addition to any sensor data generated by the one or more instances of user interface 

2. The method of claim 1, wherein the multimodal response is received by the multimodal client device from a remote server, and wherein generating the client device output is by the multimodal client device (Embodiments can partly be implemented via an operating system, for use by a developer of services for a device or object, and/or included within application software that operates to perform one or more functional aspects of the various embodiments described herein. Software may be described in the general context of computer executable instructions, such as program modules, being executed by one or more computers, such as client workstations, servers or other devices. Those skilled in the art will appreciate that computer systems have a variety of configurations and protocols that can be used to communicate data, and thus, no particular configuration or protocol is considered limiting, [0072]).

3. The method of claim 2, wherein the multimodal response is received by the multimodal client device from the remote server in response to a request, transmitted to the remote server by the client device 

4. The method of claim 2, further comprising: while at least part of the client device output is being rendered by the one or more user interface output devices of the multimodal client device: detecting a switch of the multimodal client device from the current client device modality to a discrete new client device modality (Fig. 4, steps 412, 414, 416, 418); in response to detecting the switch, generating alternate client device output using the multimodal response, wherein the alternate client device output includes additional content, or less content, relative to the client device output (Fig. 4, steps 412, 414, 416, 418); and causing the alternate client device output to be rendered by the multimodal client device (Fig. 4, 

5. The method of claim 4, wherein the client device output includes audible output rendered via at least one speaker of the one or more user interface output devices of the multimodal client device and visual output rendered via at least one display of the one or more user interface output devices, wherein the alternate client device output lacks the visual output, and wherein causing the alternative client device output to be rendered by the multimodal client device comprises ceasing rendering of the visual output by the at least one display (A user can enter commands and information into the computer 710 through input devices 740. A monitor or other type of display device is also connected to the system bus 722 via an interface, such as output interface 750. In addition to a monitor, computers can also include other peripheral output devices such as speakers and a printer, which may be connected through output interface 750., [0076] As mentioned above, while example embodiments have been described in connection with various computing devices and network architectures, the underlying concepts may be applied to any network system and any computing device or system in which it is desirable to improve effi ciency of resource usage. [0078]).

6. The method of claim 1, wherein determining, based at least in part on the sensor data, the current client device modality comprises: determining an orientation of the multimodal client device (…vision devices, microphones, accelerometers, gyroscopes, magnetometers, compasses, clocks, Global Positioning System (GPS) 

7. The method of claim 5, wherein the components of the multimodal response include a core message component and one or more modality dependent components (FIG. 4 is a flow diagram illustrating 

8. The method of claim 7, wherein generating the client device output further comprises selecting at least the core message component of the multimodal response, and wherein selecting the one or more of the components of the multimodal response which correlate with the current client device modality comprises selecting one or more of the modality dependent components (device pose. The device may be a handheld device being manipulated or operated by the entity. Step 408 represents a determination as to whether the entity pose and/or the device pose changed from a previous point-in time. If the entity pose and/or the device pose changed, step 408 proceeds to step 410. If the entity pose and/or the device pose remained the same as the entity pose and/or the device pose at the previous point-in-time, step 408 returns to step 406 and repeats the pose computations. Step 410 is directed to updating the entity state data and/or current representation of an environment model. 0059 Step 412 is directed to interpreting entity pose change and/or device pose change as a command/control input for either a physical environment or a virtual environ ment. If the pose change and/or the device pose change 

9. The method of claim 8, wherein the current client device modality is a voice only interaction and the client device output is rendered only via one or more speakers of the one or more user interface output devices (see the voice embodiment in [0035]).

10. The method of claim 8, wherein the current device modality is a voice forward interaction (see the voice first embodiment in [0058]), the core message component of the client device output is rendered via only one or more speakers of the one or more user interface output devices, and the one or more modality dependent components of the client device output are rendered via a touch screen of the one or more user interface output devices (see the audiovisual virtual environment as in [0058-0059]).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankar et al (US 20160299959) in view of Gruber et al (US 20180329677).

Sankar does not teach but Gruber teaches:

12. The method of claim 8, wherein the current device modality is a visual forward interaction, the core message component of the client device output is rendered via only a touch screen of the one or more user interface output devices, and the one or more modality dependent components of the client device 

13. The method of claim 8, wherein the current device modality is a visual only interaction, and the client device output is rendered via only a touch screen of the one or more user interface output devices (visual output touchscreen [0074]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Sankars multimodal interface with Grubers touchscreen interface to allow the user an additional form of input.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW H BAKER/Primary Examiner, Art Unit 2659